Case 1:18-cv-01415-GLS-TWD Document 8-2 Filed 01/25/19 Page 1 of 2




                                                         EXHIBIT A
         Case 1:18-cv-01415-GLS-TWD Document 8-2 Filed 01/25/19 Page 2 of 2




                                                                                                                                                                                              NO




                                                                                                                                                                                                                   5933 Bowcroft St. Los Angeles, CA 90016
                                                                                                                                                                                                                   (310) 815-8201 • www.californiababy.com
                                                                                                                                        USE
                                                                                                                  REPELS




                                                                                                                                                                                                                     CALIFORNIA NATURAL LIVING, INC.
                                                                                                                                        DAY




                                                                                                                                                                                                                      © 2018 Ralph, Paco & Roberto, Inc.
                                                                                                               MOSQUITOS,                OR
                                                                                                                                                            PERFECT         GLUTEN, OAT,
                                                                                                                                      NIGHT
                                                                                                               FLEAS, TICKS                                  FOR THE       SOY, DAIRY, NUTS
                                                                                                                 & BITING                                   WHOLE                         (EXCEPT
                                                                                                                   FLIES                                    FAMILY                       COCONUT)


                                                                                           Use freely and often from head-to-toe to keep pesky bugs at bay. A natural alternative to
                                                                                           toxic, DEET-based bug repellents, our gentle, botanically-based bug blend harnesses the
                                                                                           power of exceptionally pure citronella and lemongrass essential oils that have been used to
                                                                                           repel bugs for centuries.
                                                                                                      REPELLENCY IS BASED ON SCENT–APPLY GENEROUSLY AND OFTEN.


              natural bug blend
                                                   ™                                       Directions: Shake and spray. If separation occurs, shake to mix.
                                                                                           Warnings: External use only. May irritate the eyes. Do not drink or spray into eyes. Do
                                                                                           not apply to hands. Prolonged or frequently repeated skin contact may cause allergic
                                                                                           reactions in some individuals. Patch test clothing before applying. Use on children under                                                2
             BUG REPELLENT                                                                 six months only with the advice of a physician. If any adverse reactions, discontinue use
                                                                                           and contact physician immediately. Adult supervision during application to children.                                     HDPE
                                                                                           First Aid: If in eyes, hold eye open and rinse slowly for 15-20mins. Remove contact lenses,
         DEET FREE • CITRONELLA • LEMONGRASS • CEDAR                                       if present, after the first 5 minutes, then continue rinsing eyes.




                                                                                                                                                                                                                     7 92692 70227 0
          SEE BACK PANEL FOR DIRECTIONS & WARNINGS
           CAUTION : KEEP OUT OF REACH OF CHILDREN                                         6% Natural Bug Blend Active Ingredients (INCI2): Pure essential oils of cymbopogon




                                                                                                                                                                                                                        UPC/FPO
                                                             LE
                                                               RGY & D                     nardus (citronella) 5%, cymbopogon schoenanthus (lemongrass oil) .5%, cedrus atlantica
                                                                                           (cedarwood oil) .5%. 94% Other Ingredients (INCI2): Water, lecithins,1 quillaja saponaria




                                                          D AL



                                                                     ER TO
                                                                                           extract (soapbark), glycerin1 USP3 KEY: bold = certified organic 1 sourced from safflower oil or




                                                                       MA
                                                       STE
                                                            LO                             coconut     2 International Nomenclature of Cosmetic Ingredients 3 United States Pharmacopeia
                                                              GIST TE
                                                                                                                                  CA Reg. No. 1051183-30002-AA
© 2018              192 mL/6.5 fl. oz.                                                     BLENDED, MANUFACTURED & PACKAGED IN OUR FDA REGISTERED & CERTIFIED ORGANIC U.S.A. FACILITY




                                                                                                           REPELS MOSQUITOS, FLEAS, TICKS & BITING FLIES




                                                                                                                                                                         5933 Bowcroft St. Los Angeles, CA 90016
                                                                                                        NO GLUTEN, OAT, SOY, DAIRY, NUTS (EXCEPT COCONUT)




                                                                                                                                                                         (310) 815-8201 • www.californiababy.com
                                                                                                                                                                           CALIFORNIA NATURAL LIVING, INC.
                                                                                                       Use freely and often from head-to-toe to keep pesky bugs at




                                                                                                                                                                            © 2018 Ralph, Paco & Roberto, Inc.
                                                                                                       bay. A natural alternative to toxic, DEET-based bug repellents,
                                                                                                       our gentle, botanically-based bug blend harnesses the
                                                                                                       power of exceptionally pure citronella and lemongrass
                                                                                                       essential oils that have been used to repel bugs for centuries.
                                                                                                                    REPELLENCY IS BASED ON SCENT –
                                                                                                                     APPLY GENEROUSLY AND OFTEN.
                                                                                                       Directions: Shake and spray. If separation occurs, shake to
                                                                                                       mix. Use day or night. Warnings: External use only. May
                                                                                                       irritate the eyes. Do not drink or spray into eyes. Do not
                                                                                                       apply to hands. Prolonged or frequently repeated skin
                                                                                                       contact may cause allergic reactions in some individuals.


                                   natural bug blend
                                                                                       ™               Patch test clothing before applying. Use on children under
                                                                                                       six months only with the advice of a physician. If any
                                                                                                       adverse reactions, discontinue use and contact physician
                                                                                                       immediately. Adult supervision during application to
                                                                                                       children. First Aid: If in eyes, hold eye open and rinse slowly

                                   BUG REPELLENT
                                                                                                       for 15-20mins. Remove contact lenses, if present, after the                        2
                                                                                                       first 5 minutes, then continue rinsing eyes.                              HDPE
                                                                                                       6% Natural Bug Blend Active Ingredients (INCI2): Pure
                                                                                                       essential oils of cymbopogon nardus (citronella) 5%,
                                DEET FREE • CITRONELLA • LEMONGRASS • CEDAR                            cymbopogon schoenanthus (lemongrass oil) .5%, cedrus




                                                                                                                                                                           7 92692 70227 9
                               SEE BACK PANEL FOR DIRECTIONS AND WARNINGS                              atlantica (cedarwood oil) .5%. 94% Other Ingredients
                                                                                                       (INCI2): Water, lecithins,1 quillaja saponaria extract




                                                                                                                                                                              UPC/FPO
                                 CAUTION: KEEP OUT OF REACH OF CHILDREN
                                                                                                       (soapbark), glycerin1 USP3 KEY: bold = certified organic
                                                                                     RGY &             1 sourced from safflower oil or coconut
                                                                                   LE                  2 International Nomenclature of Cosmetic Ingredients
                                                                                            DE
                                                                                D AL



                                                                                              RMATO




                                                                                                       3 United States Pharmacopeia
                                                                             STE




                                                                                  LO
                                                                                    GIST TE                            CA Reg. No. 1051183-30002-AA
                                                                                                            BLENDED, MANUFACTURED & PACKAGED IN OUR
                          © 2018             59 mL/2 fl. oz.                                             FDA REGISTERED & CERTIFIED ORGANIC U.S.A. FACILITY
